DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Reason for Allowance

Claims 1-3, 5-10, and 12-22, are allowed.
The following is the Office`s statement of reasons for allowance: 
After a careful consideration of applicant`s amendments and arguments/remarks submitted 03/25/2021 and a thorough search the closest prior arts TSENG et al. (US 2016/0253942 A1), in view of Higgins et al. (US 2005/0225561 A1), and in further view of Gille et al. (US 2015/0310794 A1), and in further view of WU et al. (US 2015/0312539 A1), and in further view of CHEN et al. (US 2016/0180807 A1), and in further view of Kang (US 2013/0155120 A1), and in further view Park et al. (US 2014/0071189 A1), and in further view of Dowling et al. (US 2005/0259111 A1), and in further view of LIN et al. (US 20140267442 A1), in combination, fail to teach all the limitations as recited in the independent claims. 

With regards to independent claim 1, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein the target stimulus value corresponding to each pixel is negatively correlated with color saturation of each pixel as claimed in claim 1. 

With regards to independent claim 8, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
an obtaining module, configured to obtain initial image data of a to-be-displayed image, wherein each pixel in the to-be-displayed image comprises a white sub-pixel and a plurality of color sub-pixels; a first determining module, configured to determine a target stimulus value corresponding to each pixel based on the initial image data, wherein the target stimulus value corresponding to each pixel is negatively correlated with the color saturation of each pixel; and an updating module, configured to update the initial image data to obtain target image data (wherein the obtaining module, the first determining module and the updating module are describe as associated with an processor and algorithm (wherein have a structure associated with them.) the structure as described in applicant`s disclosure dated 02/25/2020 as in Fig. 1-4, and Fig. 7-9 and paragraph [0083, 0091-0092, and 0110-0111], etc., based on the functional language since the terms “an obtaining module, configured to”, “a first determining module, configured to” and  “an updating module, configured to” is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.) as claimed in claim 8. 

With regards to independent claim 14, the sited prior arts made of record in combination failed to teach the following limitation in combination with all claim limitations:
wherein the target stimulus value corresponding to each pixel is negatively correlated with color saturation of each pixel as claimed in claim 14. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628